DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the estimated display level" in line 12. There is insufficient antecedent basis for this limitation in the claim.

Claim 1, line 12 recites “a high quality level”. The examiner is unclear on whether the “a high quality level” in line 12 is the same or different from the “a high quality level” from line 4 of said claim 1.

Claim 1, lines 14-15 recite “a low quality level”. The examiner is unclear on whether the “a low quality level” in lines 14-15 is the same or different from the “a low quality level” from line 4 of said claim 1.

Claim 1, line 16 recites “a video server”. The examiner is unclear on whether the “a video server” in line 16 is the same or different from the “a video server” from line 2 of said claim 1.

Claim 1 recites the limitation "the obtainment" in line 17. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitations "the first iteration" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitations "the first iteration”, “the previous iteration”, “the new quality level”, and “the new priority level” in lines 3 and 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitations "the iteration”, “the first iteration”, and “the previous iteration”, “the new quality level”, and “the new priority level” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the connection" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitations "the HTTP/2 protocol" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the estimated display level" in line 13. There is insufficient antecedent basis for this limitation in the claim.

Claim 8, line 13 recites “a high quality level”. The examiner is unclear on whether the “a high quality level” in line 13 is the same or different from the “a high quality level” from line 4 of said claim 8.

Claim 8, line 15 recite “a low quality level”. The examiner is unclear on whether the “a low quality level” in line 15 is the same or different from the “a low quality level” from line 4 of said claim 8.

Claim 8, line 16 recites “a video server”. The examiner is unclear on whether the “a video server” in line 16 is the same or different from the “a video server” from line 2 of said claim 8.

Claim 8 recites the limitation "the obtainment" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilt et al. (US 2019/0310472) in view of Dvir et al. (US 2020/0322696).

Regarding claim 1 Schilt discloses a method for obtaining video chunks of a video sphere for display in a head-mounted display connected to a video server, the video chunks being spatially divided into a plurality of tiles encodable with at least two different quality levels, including a high quality level and a low quality level, a display window comprising a portion of the video sphere intended to be displayed at a display time,
the method comprising, the series of following steps:
estimating the display window, based on a prediction of a head-mounted-display orientation capable of being adopted at the display time (future view is determined based on predicted head movement, the area covered by the future view may be called target area – [0179]), 
identifying tiles covering the estimated display window, the tiles covering the estimated display level associated with a high quality level (target image data – , 
identifying tiles neighboring the tiles covering the estimated display window, the neighboring tiles associated with a low quality level (guard area which is data surrounding the future view – [0180], Figure 12; Figure 9 shows guard area having lower quality level of 5 mbps), 
transmitting to a video server, for at least one of the identified tiles, a request relating to the obtainment of the encoded tile, the request comprising an indication of the associated quality level (Figure 20 shows a source receiving requests for specific segments at a corresponding quality level; Figure 1 shows the source to be a server – [0154]; Figure 14 shows the data sent by the server to the receiver is encoded data), 
the method further comprising the following steps: 
receiving responses from the video server to the sent requests, the responses comprising encoded tiles (Figure 20 shows a source receiving requests for specific segments at a corresponding quality level; Figure 1 shows the source to be a server – [0154]; Figure 14 shows the data sent by the server to the receiver is encoded data), 
determining the display window at the display time based on an observed position of the head-mounted display (Figure 20 shows requests for data corresponding to target image data based on detected movements/positions of the HMD headset), and 
decoding and displaying the received tiles, corresponding to the determined display window (Figure 20 shows the delivery of segments to the HMD headset).
However, fails to explicitly disclose performing at least two iterations of a series of steps, prior to display time.
In his disclosure Dvir teaches performing at least two iterations of a series of steps, prior to display time (Figures 4 and 7 show an HMD client device obtaining orientation data of the HMD, updating orientation data of the HMD and transmitting said data to a server before displaying the desired FOV of the 360 video content).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Dvir into the teachings of Schilt because such incorporation decreases the complexity of the process (par. [0073-0074]).

Regarding claim 3 Schilt discloses the method of claim 1, wherein, for the first iteration, the request comprises a request to deliver the encoded tile corresponding to the identified tile (Figure 20 shows a first iteration wherein the receiver is requesting a specific segment).

Regarding claim 5 Schilt discloses the method of claim 1, wherein if the iteration is not the first iteration (Figure 20 shows iterations that are not the first iteration). 


Regarding claim 6 Schilt discloses the method as claimed in one of the preceding claims of claim 1, wherein the connection between the head-mounted display and the video server comprises one different stream per identified tile (Figure 20 shows the source sending streams of the specific segments; the segment for the tile will be delivered in a separate response).

Claim 8 corresponds to the device performing the method of claim 1. Therefore, claim 8 is being rejected on the same basis as claim 1.

Regarding claim 9 Schilt discloses a head-mounted display comprising; 
the device of claim 8 (see rejection of claim 8), 
a position and movement sensor (position sensor – [0050]; gyroscope – [0235]; motion sensors – [0173]), and 
a screen (display 110).

Claim 10 corresponds to the non-transitory computer readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1. Therefore, claim 10 is being rejected on the same basis as claim 1. 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilt et al. (US 2019/0310472) in view of Dvir et al. (US 2020/0322696) further in view of Seok et al. (KR 20200061592).

Regarding claim 2 Schilt discloses the method of claim 1. However, fails to explicitly disclose wherein the request further comprises an indication of a priority level associated with the tile.
In his disclosure Seok teaches it is known in the art for a request to comprise an indication of a priority level associated with the tile (signaling information indicating important tiles – [0013]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Seok into the teachings of Schilt because such incorporation minimizes restrictions on the client’s computational performance (par. [0003]).

Regarding claim 4 Schilt discloses the method of claim 2, wherein, iteration is not the first iteration (Figure 20 shows iterations that are not the first iteration).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilt et al. (US 2019/0310472) in view of Dvir et al. (US 2020/0322696) further in view of Han et al. (US 2020/0076867).

Regarding claim 7 Schilt discloses the method as claimed in of claim 6. Schilt discloses the connection between the head-mounted display and the video server uses HTTP protocol (HTTP – [0232]).
However, fails to explicitly disclose the HTTP/2 protocol.
In his disclosure Han teaches HTTP/2 protocol (HTTP/2 – [0032]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the protocol taught in Han into the teachings of Schilt because a person has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482